     Case 2:09-cr-00116-RHW      ECF No. 239    filed 07/23/20   PageID.1305 Page 1 of 4




 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON




 4
                                                                      Jul 23, 2020
                                                                         SEAN F. MCAVOY, CLERK
                          UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON
 6
       UNITED STATES OF AMERICA,
 7                                                 No. 2:09-CR-00116-RHW-1
                Plaintiff,
 8
                v.                                 ORDER DIRECTING U.S.
 9                                                 PROBATION OFFICE TO
       EDDIE RAY HALL,                             INVESTIGATE DEFENDANT’S
10                                                 PROPOSED RESIDENCE
11              Defendant.

12         Before the Court are Defendant’s (1) Motion to Reduce Sentence, ECF No.

13   228, and (2) Motion for Appointment of Counsel, ECF No. 238.

14         In his Motion to Reduce Sentence, Defendant argues that the conditions of

15   his incarceration at FCI Milan place him at a high risk of contracting—and of

16   having a greater reaction to infection from—the SARS-CoV-2 virus because of his

17   existing medical conditions and the alleged inability of prison staff to handle the

18   outbreak. See ECF No. 228. Defendant asks the Court to reduce his term of

19   imprisonment from 195 months to time served and impose home confinement as

20   an additional condition of supervised release. See ECF No. 237 at 15 (requesting


        ORDER DIRECTING U.S. PROBATION OFFICE TO INVESTIGATE
                DEFENDANT’S PROPOSED RESIDENCE ~ 1
     Case 2:09-cr-00116-RHW           ECF No. 239      filed 07/23/20     PageID.1306 Page 2 of 4




 1   “release to home confinement under the watchful eye of Probation.”). He further

 2   states that if the Court were to grant his motion, he intends to live with his cousin,

 3   Richard Rossbach, at Mr. Rossbach’s residence in Hungry Horse, Montana.1 Id. at

 4   6.

 5           Before ruling on Defendant’s motion, the Court finds that it should first

 6   ensure that Defendant’s proposed release plan is suitable, given that a suitable

 7   residence is necessary to implement a potential condition of home confinement.

 8   Accordingly, the Court will direct the U.S. Probation Office to investigate

 9   Defendant’s proposed release plan and file a status report within 14 days that

10   outlines the results of its investigation.

11           Moreover, both parties ask that should the Court grant Defendant’s motion,

12   that it also order the Bureau of Prisons to quarantine him for 14 days and test him

13   prior to his release, in order to minimize the possibility of any spread of COVID-

14   19 to the public. See ECF No. 234 at 17; No. 237 at 16. Accordingly, the Court

15   will request that the Bureau of Prisons begin quarantining Defendant over the

16   course of the next 14 days and then test him, to prepare for the possibility of

17   release should the Court grant his motion.

18   ///

19

20           1
              The U.S. Probation Office for the District of Montana has indicated that it is willing to
     provide courtesy supervision of Defendant.

           ORDER DIRECTING U.S. PROBATION OFFICE TO INVESTIGATE
                   DEFENDANT’S PROPOSED RESIDENCE ~ 2
     Case 2:09-cr-00116-RHW      ECF No. 239     filed 07/23/20   PageID.1307 Page 3 of 4




 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.     Defendant’s Motion for Appointment of Counsel, ECF No. 238, is

 3   GRANTED. Pursuant to the provisions of the Criminal Justice Act (“CJA”), 18

 4   U.S.C. §§ 3006A(a)(1) and (c), the Office of the Federal Defender for the Eastern

 5   District of Washington & Idaho is appointed to represent Defendant. The

 6   appointment of counsel is limited to Defendant’s motion for a reduction of

 7   sentence due to the outbreak of COVID-19, see 18 U.S.C. § 3582(c)(1)(A), and

 8   will terminate upon the Court’s ruling on Defendant’s motion, unless otherwise

 9   ordered by the Court.

10         2.     The Court RESERVES RULING on Defendant’s pending Motion to

11   Reduce Sentence, ECF No. 228.

12         3.     The U.S. Probation Office is directed to investigate the suitability of

13   Defendant’s proposed release plan at the residence in Hungry Horse, Montana.

14   Defense counsel shall provide all information regarding this proposed residence—

15   including Mr. Rossbach’s name, address, telephone number, and any other contact

16   information—to the U.S. Probation Office to facilitate its investigation. The U.S.

17   Probation Office shall file a status report outlining its findings within 14 days from

18   the entry of this order.

19

20


        ORDER DIRECTING U.S. PROBATION OFFICE TO INVESTIGATE
                DEFENDANT’S PROPOSED RESIDENCE ~ 3
     Case 2:09-cr-00116-RHW      ECF No. 239    filed 07/23/20   PageID.1308 Page 4 of 4




 1         4.     The Court REQUESTS that the Bureau of Prisons begin quarantining

 2   Defendant over the course of the next 14 days and then test him, to prepare for the

 3   possibility of release should the Court grant his motion.

 4         IT IS SO ORDERED. The District Court Executive is directed to enter this

 5   Order and forward copies to counsel, the U.S. Probation Office for the Eastern

 6   District of Washington, the U.S. Probation Office for the District of Montana, and

 7   the Bureau of Prisons.

 8                DATED this July 23, 2020.

 9                                    s/Robert H. Whaley
                                   ROBERT H. WHALEY
10                            Senior United States District Judge

11

12

13

14

15

16

17

18

19

20


        ORDER DIRECTING U.S. PROBATION OFFICE TO INVESTIGATE
                DEFENDANT’S PROPOSED RESIDENCE ~ 4
